Case 1:18-cv-00372-JTN-SJB ECF No. 82 filed 09/11/20 PageID.1279 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ANDRE D. COOLEY,

        Plaintiff,
                                                                  Case No. 1:18-cv-372
 v.
                                                                  HON. JANET T. NEFF
 FEDEX FREIGHT, INC., et al.,

        Defendants.
 ____________________________/

                                           ORDER

       This is a civil action filed by a pro se litigant. Defendants filed a Motion for Summary

Judgment (ECF No. 63). The matter was referred to the Magistrate Judge, who issued a Report

and Recommendation (ECF No. 80) on August 20, 2020, recommending that Defendants’ motion

be granted and Plaintiff’s amended complaint be dismissed with prejudice. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 80) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

63) is GRANTED and the Amended Complaint is DISMISSED with prejudice for the reasons set

forth in the Report and Recommendation.

       A Judgment will be entered consistent with this Order.



Dated: September 11, 2020                                          /s/ Janet T. Neff
                                                                 JANET T. NEFF
                                                                 United States District Judge
